Citation Nr: 0914778	
Decision Date: 04/21/09    Archive Date: 04/29/09

DOCKET NO.  04-27 805	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to an increased initial evaluation for 
degenerative changes of the lumbar spine, status post 
discectomy, evaluated as 10 percent disabling prior to 
October 7, 2007, and as 20 percent disabling thereafter.

2.  Entitlement to an initial evaluation in excess of 10 
percent for instability of the right knee.

3.  Entitlement to an initial evaluation in excess of 10 
percent for arthritis and chondromalacia of the right knee, 
status post arthroscopy, osteotomy and meniscectomy.


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The Veteran had active service from November 1982 to June 
2003.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California.

In November 2003 jurisdiction over the claims files was 
transferred to the RO in Phoenix, Arizona at the Veteran's 
request.  

In October 2008 the Phoenix RO issued a rating decision that 
increased the evaluation for the service-connected lumbar 
spine disorder to 20 percent, effective from October 7, 2007.  
This did not satisfy the Veteran's appeal.

The Veteran testified in a hearing at the Phoenix RO before a 
Decision Review Officer (DRO) in March 2007, and he testified 
before the undersigned Veterans Law Judge in a hearing at the 
RO in February 2009; transcripts of those hearings are 
associated with the claims files.  During the hearing before 
the Board, the Veteran withdrew his appeal on the issue of 
entitlement to an increased evaluation for service-connected 
arthritis of the right elbow.  

The Board also notes that following the hearing, the Veteran 
submitted additional VA medical records that have not been 
reviewed by the RO.  The records contain no information 
supporting a higher rating for either of the components of 
the Veteran's service-connected knee disability.  Therefore, 
the Board has determined that a remand for consideration of 
this evidence by the originating agency is not required.

The issue of entitlement to a higher initial rating for the 
lumbar spine disability is addressed in the Remand that 
follows the Order section of this decision.


FINDINGS OF FACT

1.  From July 1, 2003, the Veteran's instability of the right 
knee has been manifested by mild instability.

2.  From July 1, 2003, the arthritis and chondromalacia of 
the right knee, status post arthroscopy, osteotomy and 
meniscectomy, have been manifested by limitation of motion; 
flexion is not limited to less than 60 degrees; extension is 
not limited to more than 5 degrees; and frequent episodes of 
locking have not occurred.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 10 
percent for instability of the right knee are not met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, 
Diagnostic Code 5257 (2008).

2.  The criteria for an initial evaluation in excess of 10 
percent for arthritis and chondromalacia of the right knee, 
status post arthroscopy, osteotomy and meniscectomy, are not 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.40, 
4.45, 4.71a, Diagnostic Codes 5258, 5260, 5261 (2008).
 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran claims entitlement to initial ratings in excess 
of 10 percent for the service-connected instability of the 
right knee and the service-connected for arthritis and 
chondromalacia of the right knee, status post arthroscopy, 
osteotomy and meniscectomy.  The Board will initially discuss 
certain preliminary matters and will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

Veteran Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2008), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2008), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that '[i]n 
making the determinations under [section 7261(a)], the Court 
shall...take due account of the rule of prejudicial error')."

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the Veteran was provided the 
required notice, to include notice concerning the effective-
date element of the claim, through letters sent in March 2003 
and March 2006.  Although complete VCAA notice was not sent 
to the Veteran until after the initial adjudication of the 
claims, the Board finds there is no prejudice to the Veteran 
in proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this 
regard, the Board notes that following the provision of the 
required notice, the RO readjudicated the claim based on all 
evidence of record prior to the certification of the appeal.  
There is no indication in the record or reason to believe 
that any ultimate decision of the originating agency would 
have been different had complete VCAA notice been provided at 
an earlier time.

The Board also finds VA has complied with its duty to assist 
the Veteran in the development of the claims herein decided.  
In this regard, the Board notes that service treatment 
records (STRs) and VA and non-VA outpatient records were 
obtained, and the Veteran was afforded appropriate VA 
examinations of the knee.  The veteran has not identified any 
outstanding evidence that could be obtained to substantiate 
either claim, and the Board is also unaware of any such 
evidence.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claims by the 
originating agency were insignificant and not prejudicial to 
the Veteran.  Accordingly, the Board will address the merits 
of the claims.

Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2008).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during active service and their residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2008).  

Recurrent subluxation or lateral instability of the knee 
warrants a 10 percent evaluation for impairment to a slight 
degree, a 20 percent evaluation for impairment to a moderate 
degree, and a 30 percent evaluation for impairment to a 
severe degree.  38 C.F.R. § 4.71a, Diagnostic Code 5257.
  
Dislocated semilunar cartilage with frequent episodes of 
locking, pain, and effusion into the joint warrants a 20 
percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5258.

Symptomatic removal of semilunar cartilage warrants a 10 
percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5259 
(2008).

Traumatic arthritis is rated as degenerative arthritis.  
38 C.F.R. § 4.71a, Diagnostic Code 5010.  

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic code(s) for the specific joint(s) 
involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

Limitation of flexion of a leg warrants a noncompensable 
evaluation if flexion is limited to 60 degrees, a 10 percent 
evaluation if flexion is limited to 45 degrees, a 20 percent 
evaluation if flexion is limited to 30 degrees or a 30 
percent evaluation if flexion is limited to 15 degrees.  38 
C.F.R. § 4.71a, Diagnostic Code 5260.

Limitation of extension of a leg warrants a noncompensable 
evaluation if extension is limited to 5 degrees, a 10 percent 
evaluation if extension is limited to 10 degrees, a 20 
percent evaluation if extension is limited to 15 degrees, a 
30 percent evaluation if extension is limited to 20 degrees, 
a 40 percent evaluation if extension is limited to 30 degrees 
or a 50 percent evaluation if extension is limited to 45 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.


In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. § 4.40 concerning lack of normal 
endurance, functional loss due to pain, and pain on use and 
during flare-ups; the provisions of 38 C.F.R. § 4.45 
concerning weakened movement, excess fatigability, and 
incoordination; and the provisions of 38 C.F.R. § 4.10 
concerning the effects of the disability on the veteran's 
ordinary activity are for consideration.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability. It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59.

The VA General Counsel has held that a claimant who has 
arthritis and instability of a knee may be rated separately 
under Diagnostic Codes 5003 and 5257, while cautioning that 
any such separate rating must be based on additional 
disabling symptomatology. VAOPGCPREC 23-97, 62 Fed. Reg. 
63,604 (July 1, 1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 
(August 14, 1998).

The VA General Counsel has also held that separate ratings 
under 38 C.F.R. § 4.71a, Diagnostic Code 5260 (limitation of 
flexion of the leg) and Diagnostic Code 5261 (limitation of 
extension of the leg), may be assigned for disability of the 
same joint. VAOGCPREC 9-2004 (September 17, 2004).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under the laws administered by VA.  VA shall consider all 
information and medical and lay evidence of record.  Where 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

To deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2008) 
and Schafrath, 1 Vet. App. 589, the Board has reviewed all 
evidence of record pertaining to the history of the service-
connected disabilities.  The Board has found nothing in the 
historical record that would lead to the conclusion that the 
current evidence of record is not adequate for rating 
purposes.  Moreover, the Board is of the opinion that this 
case presents no evidentiary considerations which would 
warrant an exposition of remote clinical histories and 
findings pertaining to these disabilities.

The Veteran was granted service connection for his knee 
disabilities, effective July 1, 2003, the day after his 
discharge from service.  

STRs include a report by a Physical Evaluation Board (PEB) 
dated in June 2002.  It notes a history of three surgical 
interventions for the Veteran's right knee during service 
[remote right knee arthrotomy with partial medial 
meniscectomy, right high tibial osteotomy (HTO) in April 
2001, and anterior cruciate ligament (ACL) reconstruction in 
March 2002].  In December 2002 the PEB diagnosed current 
status post tibial osteotomy of the right knee but found the 
Veteran to be fit for full duty, limited to assignment within 
the continental United States (CONUS) in proximity to a 
medical treatment facility.  A Report of Medical Examination 
dated in March 2003, three months prior to the Veteran's 
separation from service, shows clinical evaluation of the 
lower extremities as "normal" other than a surgical scar on 
the right knee although the Veteran complained of continued 
intermittent knee pain post surgery. 

The Veteran had a VA compensation and pension (C&P) 
examination in February 2003 during which he reported a 
history of five surgeries on his right knee.  The Veteran 
complained that sitting with the right knee in flexion for 
any extended period of time would result in marked soreness.  
He also reported the knee was stiff and sore in the morning 
and made it difficult to do any stooping or squatting 
activities.  The Veteran denied wearing a knee brace and 
denied participation in competitive sports. 

On examination the right knee had two small surgical scars.  
The patella was stable.  The knee had full extension to 0 
degrees and flexion to 155 degrees (the left knee flexed to 
160 degrees; by VA standards 140 degrees is normal flexion).  
Manipulation of the right knee was positive for 
anteroposterior drawer sign (grade I and almost grade II) and 
Lachman's sign (grade I).  The Veteran was able to squat 100 
percent.  There was very definite crepitation of both knees 
in squatting; there was very minimal crepitation in extending 
or flexing while seated.  The examiner stated the Veteran 
exhibited residual instability with the suggestion of both 
chondromalacia and possible early degenerative arthritis 
changes as confirmed on X-rays.  The examiner stated the 
right knee would present some degree of residual disability 
in any activities involving deep knee bending, stooping, 
squatting, running, jumping, or pivoting from side to side.  
The Veteran's impairment was caused by pain, instability and 
structural changes related to arthritis; weakness and 
fatigability did not appear to be significant issues.  

The Veteran stated in his November 2003 Notice of 
Disagreement (NOD) to the assigned ratings that because of 
the right knee disability he was no longer able to run; his 
only form of exercise was to swim or ride a bicycle, which 
was a life style change as well as an inconvenience.  In his 
June 2004 substantive appeal, the Veteran added that the knee 
was painful in cold weather and that the inner cartilage of 
the knee was essentially gone.

The Veteran had a VA examination of the joints in September 
2003 in which he reported currently working full-time as a 
youth counselor.  He denied using any braces or ambulatory 
aids due to his right knee disability, although he would use 
an elastic bandage on his own initiative to address 
occasional swelling.  He reported experiencing knee pain only 
when running, at which time the pain would be at 6/10 level.  
The Veteran stated he could run 3-5 miles.  Otherwise, there 
were no flare-ups.  The Veteran denied noises or giving way; 
he stated he could not squat during periods of swelling.  The 
work effect of the knee disability was to cause difficulty 
walking distances during periods of swelling.   

Examination showed five well-healed surgical scars.  The 
right knee was not tender to palpation.  McMurray test was 
negative for internal and external torsion; there was no 
effusion or fatigability.  There was slight (1+) crepitation 
on active motion, and ligament examination revealed trace ACL 
laxity.  Range of motion was 0 to 135 degrees active and 
passive with no complaints of pain and no change with 
repeated flexion.  The examiner characterized the right knee 
functional impairment as "slight plus" with no weakness, 
fatigability or incoordination.  The examiner characterized 
the overall right knee disability as mild DJD and only trace 
laxity of the ACL. 

The Veteran presented to Banner Health System in October 2004 
complaining of right knee pain and swelling after running.  
Clinical examination showed crepitance and effusion.  The 
condition was treated with pain medication.

The Veteran testified before a DRO in March 2007 that his 
knee actually did all right after surgery and he had no 
current complaints about the knee; he was actually 
complaining of numbness in the right thigh after knee 
surgery, which made it difficult to sleep.  He stated he had 
no complaint of instability and the knee hadn't actually 
bothered him for the past 6-8 months.  The knee did not 
bother the Veteran when walking or climbing stairs, although 
he was still limited in his ability to run.

VA treatment records from the period December 2005 through 
October 2007 show "chronic right knee pain" on the 
Veteran's active problem list, but clinical observations of 
the extremities during the period were essentially normal.

The Veteran had a VA examination in October 2007 in which he 
reported he was working full time as a corrections officer.  
He reported experiencing daily pain at 2/10 level flaring to 
8/10 level on a daily basis and lasting 1-2 hours at a time, 
precipitated by twisting, turning, climbing stairs or 
crouching.  He complained of weakness, swelling, occasional 
heat, instability and locking associated with fatigue and 
lack of endurance.  However, the disorder affected the 
Veteran's profession only while he was in the service.  
Examination of the knee revealed 5 well-healed surgical 
scars.  Extension was to 0 degrees; flexion was to 125 
degrees but could only be performed twice due to a catching 
sensation in the retropatellar area.  Ligaments were stable 
or within normal limits.  X-ray examination of the right knee 
showed moderate DJD.  The examiner diagnosed postoperative 
post-traumatic fracture ACL tear of the right knee.     
 
The Veteran had a VA electromyelogram (EMG) of the right 
lower extremity in November 2007 in response to his report of 
right thigh numbness as noted above.  The EMG did not show 
radiculopathy.

VA outpatient records dated in 2008 and 2009 indicate that 
the Veteran's right knee pain was stable.  

The Veteran testified before the Board in February 2009 that 
his right knee bothers him during cold weather; he also can 
no longer run.  He denied significant change in the severity 
of his right knee symptoms since the last VA examination 
except pain, which he disregards; the knee does not bother 
him for normal activities such as walking.  However, he has 
to be wary about sharp changes in direction due to the 
instability.   

On review of the evidence above, the Board finds that initial 
ratings in excess of 10 percent for right knee instability 
and right knee arthritis are not met.

While the medical evidence of record provides objective 
evidence of some instability, it does not show that the 
instability more nearly approximates moderate than slight.  
The VA examiner in September 2003 characterized the Veteran's 
instability as "trace laxity" of the ACL and in the October 
2007 VA examination the ligaments were characterized as 
stable or within normal limits.  The Veteran testified that 
he has to be careful of the knee giving way, but he does not 
contend, and the evidence does not show, that his instability 
has caused him to fall or to significantly alter his 
activities other than by reducing his recreational running.  

In regard to the arthritis and chondromalacia, the record 
shows that the Veteran has consistently been found to have 
full extension.  Veteran's flexion has been to 125 or more 
degrees on each of the range of motion tests.  There is no 
additional functional impairment due to weakness, excess 
fatigability or incoordination.  The documented limitation of 
motion is due to pain.  While the Veteran has reported 
experiencing flare ups, there is no objective evidence 
supporting a finding that his limitation of flexion more 
nearly approximates limitation to 30 degrees than limitation 
of flexion to 450 degrees, as would be required for the 
assignment of a 20 percent rating under Diagnostic Code 5260.

The Board has considered whether there is any other schedular 
basis for granting this claim, but has found none.  In this 
regard, the Board notes that a separate rating is not 
warranted under Diagnostic Code 5259 because the impairment 
contemplated by that diagnostic code is not separate and 
distinct from the contemplated by the 10 percent rating under 
DC 5010-5260.  In addition, the criteria for an evaluation of 
20 percent under Diagnostic Code 5258 (dislocated semilunar 
cartilage with frequent episodes of locking, pain, and 
effusion into the joint) are not shown by medical or lay 
evidence of record.

VA must consider all favorable lay evidence of record.  38 
USCA § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  
Accordingly, in addition to the medical evidence above the 
Board has considered the lay evidence offered by the Veteran, 
including his correspondence to VA and his testimony before 
the DRO and before the Board.

The Veteran essentially argues that he should be entitled to 
a rating in excess of 10 percent because the right knee 
disability has had significant adverse impact on his quality 
of life, specifically citing his recreational athletic 
activities.   However, the Board is bound by the law and is 
without authority to grant benefits on an equitable basis.  
See 38 USCA §§ 503, 7104; see also Harvey v. Brown, 6 Vet. 
App. 416, 425 (1994).  In this case, full and sympathetic 
review of the Veteran's knee disability under all applicable 
Diagnostic Codes shows his symptoms fall squarely within the 
criteria for the currently-assigned 10 percent ratings.  The 
Board accordingly has no basis on which to award him 
increased rating due to impairment of his ability to run for 
recreation.

Consideration has been given to assigning a staged rating; 
however, at no time during the period in question has either 
disability warranted a higher rating.  See Fenderson v. West, 
12 Vet. App. 119 (1999).
 
The Board has also considered whether this case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. 
§ 3.321(b)(1) (2008).  The Court has held that the threshold 
factor for extra-schedular consideration is a finding on the 
part of the RO or the Board that the evidence presents such 
an exceptional disability picture that the available 
schedular evaluations for the service-connected disability at 
issue are inadequate.  Therefore, initially, there must be a 
comparison between the level of severity and the 
symptomatology of the claimant's disability with the 
established criteria provided in the rating schedule for the 
disability.  If the criteria reasonably describe the 
claimant's disability level and symptomatology, then the 
disability picture is contemplated by the rating schedule, 
the assigned evaluation is therefore adequate, and no 
referral for extra-schedular consideration is required.  Thun 
v. Peake, 22 Vet. App. 111 (2008).

In the case at hand, the record reflects that the Veteran has 
not required frequent hospitalizations for his right knee 
disabilities and that the manifestations of each disability 
are not in excess of those contemplated by the schedular 
criteria.  In sum, there is no indication that the average 
industrial impairment from either disability would be in 
excess of that contemplated by assigned ratings.  
Accordingly, the Board has determined that referral of this 
case for extra-schedular consideration is not in order.


        (CONTINUED ON NEXT PAGE)







ORDER

An initial evaluation in excess of 10 percent for instability 
of the right knee is denied.

An initial evaluation in excess of 10 percent for arthritis 
and chondromalacia of the right knee, status post 
arthroscopy, osteotomy and meniscectomy, is denied.


REMAND

The Board finds that further development is required on the 
issue of entitlement to an increased initial evaluation for 
the Veteran's low back disability.

The Veteran's most recent VA examination to determine the 
degree of severity of this disability was performed in 
October 2007.  The Veteran testified before the Board that 
his symptoms have significantly worsened since his last VA 
examination, and he particularly cited the onset of right 
side radiculopathy.  Accordingly, the Board finds the Veteran 
should be afforded a current VA examination to document the 
current severity of this disability.  See 38 C.F.R. 
§ 3.159(c)(4).

In addition, while this case is in remand status, appropriate 
development should be undertaken to obtain any additional 
pertinent medical records, to include VA treatment records 
not already associated with the claims files.  The Board 
notes in this regard that the most recent VA treatment notes 
of record are dated in January 2009.

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.  The RO or the AMC should undertake 
appropriate development to obtain any 
outstanding medical records pertaining to 
treatment or evaluation of the Veteran's 
lumbar spine disorder during the period 
of this claim, to include relevant VA 
treatment records not already of record.

2.  Then, the Veteran should be afforded 
an examination by an appropriate medical 
examiner to determine the current degree 
of severity of the Veteran's service-
connected lumbar spine disability.  The 
claims folders must be made available to 
and reviewed by the examiner.  

The examination report should include a 
discussion of the Veteran's documented 
medical history and should also address 
the Veteran's subjective account of his 
symptoms.  

All indicated studies, including X-rays 
and range of motion studies in degrees, 
should be performed.  

In reporting the results of range of 
motion testing, the examiner should 
identify any objective evidence of pain 
and the specific excursion(s) of motion, 
if any, accompanied by pain.  To the 
extent possible, the examiner should 
assess the degree of severity of any 
pain.  

The extent of any incoordination, 
weakened movement and excess fatigability 
on use should also be described by the 
examiner.  If feasible, the examiner 
should assess the additional functional 
impairment due to weakened movement, 
excess fatigability, or incoordination in 
terms of the degree of additional range 
of motion loss.   

The examiner should also express an 
opinion concerning whether there would be 
additional limits on functional ability 
on repeated use or during flare-ups (if 
the Veteran describes flare-ups), and, to 
the extent possible, provide an 
assessment of the functional impairment 
on repeated use or during flare-ups.  If 
feasible, the examiner should assess the 
additional functional impairment on 
repeated use or during flare-ups in terms 
of the degree of additional range of 
motion loss.  

To the extent possible, the examiner 
should distinguish between symptoms 
associated with the service-connected 
lumbar spine disability and symptoms 
associated with nonservice-connected 
medical disorders.

The examiner should specifically identify 
any evidence of neuropathy due to the 
service-connected disability, to include 
reflex changes, characteristic pain, and 
muscle spasm.  If neuropathy is present, 
the examiner should identify the nerve 
involved, and state whether there is 
complete or incomplete paralysis of the 
nerve.  If incomplete paralysis is 
present, the examiner should provide an 
opinion as to whether it is mild, 
moderate, moderately severe or severe.  
If muscle spasm or guarding is present, 
the examiner should state whether it is 
severe enough to result in an abnormal 
gait or abnormal spinal contour such as 
scoliosis, reversed lordosis or abnormal 
kyphosis.  The examiner should assess the 
frequency and duration of any episodes of 
intervertebral disc syndrome disability, 
and in particular should assess the 
frequency and duration of any episodes of 
acute signs and symptoms of 
intervertebral disc syndrome that require 
bed rest prescribed by a physician and 
treatment by a physician.  

The examiner should also provide an 
opinion concerning the impact of the 
service-connected disability on the 
Veteran's ability to work.  The rationale 
for all opinions expressed should also be 
provided.

3.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

4.  Then, the RO or the AMC should 
readjudicate the issue on appeal.  If the 
benefit sought on appeal is not granted 
to the Veteran's satisfaction, the RO or 
the AMC should furnish to the Veteran and 
his representative a supplemental 
statement of the case and afford them the 
requisite opportunity to respond before 
the case is returned to the Board for 
further appellate action.

By this remand the Board intimates no opinion as to the final 
outcome warranted.

No action is required of the Veteran until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  


							(CONTINUED ON NEXT PAGE)



This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008). 



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


